NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



JAMES E. WELLS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D15-5618
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 20, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; James A. Yancey,
Judge.

James E. Wells, pro se.


PER CURIAM.

             James E. Wells appeals the order summarily denying his motion for

postconviction relief filed under Florida Rule of Criminal Procedure 3.850(b)(2). We

reverse and remand for resentencing pursuant to the Florida Supreme Court's decision

in Atwell v. State, 197 So. 3d 1040, 1050 (Fla. 2016). In Atwell, the supreme court

concluded that Florida's existing parole system does not provide the individualized

sentencing consideration required by Miller v. Alabama, 132 S. Ct. 2455 (2012), for a
juvenile offender sentenced to life imprisonment with parole eligibility after twenty-five

years. Id.; see also Hixon v. State, 41 Fla. L. Weekly D2594 (Fla. 2d DCA Nov. 18,

2016); Landy v. State, 41 Fla. L. Weekly D2555 (Fla. 2d DCA Nov. 16, 2016); Michel v.

State, 41 Fla. L. Weekly D2525 (Fla. 4th DCA Nov. 9, 2016). On remand, Mr. Wells is

entitled to resentencing pursuant to sections 775.082, 921.1401, and 921.1402, Florida

Statutes.

              Reversed and remanded.



CASANUEVA, WALLACE, and MORRIS, JJ., Concur.


 

 

 




 


                                               
 
                                            -2-